IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,961




EX PARTE PHILLIP C. BETTS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
    CAUSE NO. 06-86514-Y IN THE CRIMINAL DISTRICT COURT NO. SEVEN
FROM DALLAS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to eighty years’ imprisonment.  The Fifth Court of Appeals affirmed his
conviction. Betts v. State, No. 05-07-00178-CR (Tex. App.–Dallas, delivered September 12, 2007,
no pet.).  
            Applicant contends that he was deprived of his right to file a pro se petition for discretionary
review because he was not timely notified that his conviction had been affirmed.  
            Based on the record, the trial court has entered findings of fact and conclusions of law that
Applicant was not timely notified that his conviction had been affirmed.  The trial court also finds
that this lack of notification was due to no fault of the Applicant or counsel.  The trial court
recommends that relief be granted.  Ex parte Riley, 193 S.W.2d 900 (Tex. Crim. App. 2006).  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-07-00178-CR
that affirmed his conviction in Case No. 06-86514-Y from the Criminal District Court Number
Seven Judicial District Court of Dallas County.  Applicant shall file his petition for discretionary
review with the Fifth Court of Appeals within 30 days of the date on which this Court’s mandate
issues.
 
Delivered: July 2, 2008
Do not publish